                     Case 19-11466-KG         Doc 182     Filed 07/15/19       Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :       Chapter 11
                                                          :
Center City Healthcare, LLC.                              :       Case No. 19-11466 (KG)
d/b/a Hahnemann University Hospital, et al.,              :
                                                          :       Jointly Administered
                                                          :       NOTICE OF APPOINTMENT OF
                                                          :       COMMITTEE OF UNSECURED
          Debtor(s).                                      :       CREDITORS
----------------------------------



       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 Conifer Revenue Cycle Solutions, LLC, Attn: Tom Arnst, 3560 Dallas Parkway, Dallas,
                   TX 75034, Phone: 469-803-4175

2.                 Medline Industries, Inc., Attn: Shane Reed, 3 Lakes Drive, Northfield, IL 60093, Phone:
                   262-367-7501, Ext. 2252, Fax: 866-914-2729

3.                 Veolia Energy Philadelphia, Inc., Attn: Tom Herlihy, 2600 Christian Street, Philadelphia,
                   PA 19146, Phone: 215-875-6900

4.                 Medtronic USA, Inc., Attn: Bob Zbylicki, 800 53rd Avenue, Northeast, MS SLK 27,
                   Columbia Heights, MN 55421-1200, Phone: 763-505-5116

5.                 Crothall Healthcare, Inc., Attn: Stacy Hall, 1500 Liberty Ridge Drive, Suite 210, Wayne,
                   PA 19087, Phone: 610-576-5196, Fax: 610-576-5213

6.                 Global Neurosciences Institute, LLC, Attn: Donald Damico, 3100 Princeton Pike, Bldg. 3,
                   Suite D, Lawrenceville, NJ 08648, Phone: 215-962-9600, Fax: 215-239-3037

7.                 Pennsylvania Association of Staff Nurses and Allied Professionals, Attn: Nick Alpers,
                   One Fayette Street, Suite 472, Conshohocken, PA 19428, Phone: 610-567-2907, Fax: 610-
                   567-2915




                                                  ANDREW R. VARA
                                                  Acting United States Trustee, Region 3


                                                  /s/ Benjamin Hackman for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: July 15, 2019

Attorney assigned to this Case: Benjamin Hackman, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Proposed Counsel: Mark Minuti, Esq., Phone: 302-421-6800, Fax: 302-421-5873
